DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 17 is objected to because of the following informalities: 
“comprises a plurality of the sections” should read --comprises a plurality of sections--
“when the location of the force receiving component is respectively located in two of the sections” should read --when the location of the force receiving components are respectively located in two of the sections-- to address that there are multiple components in different sections.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Potentially include the “resistance” element of the invention in the revised title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the circular closed trajectory" in line 19.  There is insufficient antecedent basis for this limitation in the claim. A closed trajectory being circular is only referenced in claim 16, to which claim 17 does not have dependency.
Claim 17 also recites the limitation “each closed trajectory” in line 19. There is insufficient antecedent basis for this limitation in the claim. It is not clear in this claim or prior claims that there are multiple closed trajectories to accommodate the force receiving components, therefore the terminology “each” is unclear.
Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shaw et al (US 2011/0195819 A1, hereinafter Shaw).
Regarding claim 1, Shaw teaches a training device (See figure 4 below) [0027- wherein the invention comprises a computer assisted exercise equipment method and apparatus], comprising:
a force receiving component, moving along a closed trajectory (pedals 450 and crank assembly 440) [0150- wherein the pedals 450 of the bicycle assembly are equipped with sensors 150 as a means for measuring force applied by an operator];
a location detector (150), configured to detect a location of the force receiving component in the closed trajectory and to output a location signal [0150- wherein the sensors 150 can measure position of any movable element, such as the pedals 450; 0163- wherein the computer, electric drive unit, and sensors 150 communicate with one another to form feedback control loops allowing the profile of the force and resistance applied to the operator; 0070- wherein sensors provide feedback information about the subject and/or state of a current exercise movement and signal from the sensors are fed in a feedback system to the program and/or directly to the controller];
a resistance generator (140), configured to exert a resistance on the force receiving component [abstract- the resistance system comprises a subject interface, software control, a controller, an electric servo assist/resist motor, an actuator, and/or a subject sensor. A training and/or rehabilitation system that adapts a resistance or force applied to a user interactive element in response to the user’s interaction with the training system]; and
a controller (130), coupled to the resistance generator and the location detector (See figure 1 below, wherein the controller is in a feedback loop with the sensors and exercise element), the controller controlling the resistance generator to adjust the resistance based on the location signal [0070- wherein the program provides input to a controller which controls the actuators and/or one or more motors of an exercise element. Sensors provide feedback information about the subject and/or current exercise movement, such as a position of a moveable element of the resistance system or a force applied to a portion of the exercise system, and these sensor signals are fed in a feedback system or loop to the program and/or the controller; 0163- wherein the computer, the electric drive unit, and the sensors 150 optionally communicate with one another to form feedback control loops allowing the profile of the force and/or resistance applied to the operator; 0128- wherein the exercise system allows for changes in the resistance as a function of rotation within a single revolution of movement].

    PNG
    media_image1.png
    468
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    449
    media_image2.png
    Greyscale


Regarding claim 7, Shaw further teaches the training device according to claim 1, further comprising 
a force sensor, wherein the force sensor is configured to measure a force value on the force receiving component [0150- wherein pedals 450 are equipped with sensors 150 as a means for measuring the force applied by an operator to the pedals], and the controller controls the resistance generator to adjust the resistance according to the force value [0070- wherein sensors provide feedback information about the subject and/or state of a current exercise such as a force applied to a portion of the exercise system, and the signal from the sensors 150 are optionally fed to the program and/or the controller.

Regarding claim 9, Shaw further teaches the training device according to claim 1, further comprising
a speed sensor (150), wherein the speed sensor is configured to measure motion speed of the force receiving component or the resistance generator interlocked with the force receiving component [0150- wherein the rotational motion system optionally contains sensors for measuring load, position, velocity, and/or accelerations of any movable element such as the pedals; 0164- wherein the visual feedback system provides the user with immediate feedback on velocity tracking ability], and the controller controls the resistance generator to adjust the resistance according to the motion speed [abstract- wherein the system provides automatic reconfiguration and/or adaptive load adjustment based upon real time measurement of a user's interaction with the system or sensor based observation by the exercise system; 0070- wherein the resistance dynamically changes based on sensor input, and sensor signals are fed in a feedback system or loop to the program and/or directly to the controller].
Regarding claim 16, Shaw further teaches the training device according to claim 1, wherein
the closed trajectory is circular (as seen in Fig 4 above wherein the pedals 450 and crank arms 440 will move in a circular/rotational motion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Chen et al (TW 202031318 A, hereinafter Chen).
Regarding claim 2, Shaw further teaches the training device according to claim 1, wherein
the resistance generated by the resistance generator corresponds with the location signal [0070- wherein sensors provide feedback information about the subject and/or current exercise movement, such as a position of a moveable element of the resistance system, and these sensor signals are fed in a feedback system or loop to the program and/or the controller; 0163- wherein the computer, the electric drive unit, and the sensors 150 optionally communicate with one another to form feedback control loops allowing the profile of the force and/or resistance applied to the operator; 0128- wherein the exercise system allows for changes in the resistance as a function of rotation within a single revolution of movement].

Shaw does not teach wherein the closed trajectory further includes a plurality of sections, and the resistance generated by the resistance generator when the locational signal corresponds to one of the sections if different from the resistance generated by the resistance generator when the location signal corresponds to another of the sections.
Chen, in the same field of endeavor, teaches a closed trajectory further includes a plurality of sections, and the resistance generated by the resistance generator when the locational signal corresponds to one of the sections if different from the resistance generated by the resistance generator when the location signal corresponds to another of the sections [Chen: abstract- wherein a control unit adjusts the resistance provided by the resistance unit to the drive wheel according to a sensing result of the angle sensing unit so that the resistance provided can be changed according to the angle of the crank shaft; 015 lines 6-18- wherein the sections are designated as a grouping of degrees and some sections correlate with a maximum resistance and others with a minimum; 018- additional example of degree groupings].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the closed trajectory of Shaw with the addition of the degree segmentation and resistance correlation of Chen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having a maximum resistance at a position where the maximum torque is generated by the user on the force receiving component, and the minimum alternative, such that the user can easily complete low-speed high-power training [Chen: abstract].

Regarding claim 3, Shaw and Chen further teach the training device with respect to the modifications of claim 2, wherein
the controller is configured to receive a set parameter [Shaw: 0130-wherein there is a resistance profile; 0131-140- describe the resistance profile being set according to various parameters including human physiology or preference, therapy goals, range of motion, or dynamically based on sensed values from the sensor and/or real-time operator input] and set, according to the set parameter, the resistances corresponding to the sections [Shaw: 0163- wherein the sensors communicate with the profile of the force and/or resistance; 0141- wherein several rotational resistance profiles are possible including a changing resistance profile within a rotation and/or between rotations; Chen: 015 lines 6-18- wherein the sections are designated as a grouping of degrees].

Regarding claim 15, Shaw further teaches the training device of claim 1, wherein
there is a resistance generator

However, Shaw does not specify that the resistance generator is a friction resistance generator or an electromagnetic generator.
Chen, in the same field of endeavor, teaches a resistance generator as a friction or electromagnetic generator [Chen: 007 & 016, lines 1-12].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the resistance generator of Shaw with the specific type of resistance generator of Chen. It would have been obvious to one of ordinary skill in the art to make this modification as it involves the mere selection of a known resistance generator based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art.

Regarding claim 17, Shaw further teaches the training device of claim 1, wherein
the training device comprises another force receiving component (450- wherein there are two pedals), each of the force receiving components comprises a pedal component moving along a circular closed trajectory (pedals 450 and crank assembly 440 which will have a circular/rotational motion) [0150- wherein the pedals 450 of the bicycle assembly are equipped with sensors 150 as a means for measuring force applied by an operator],
the location detector (150) is configured to detect the location of one of the force receiving components and to output the location signal [0150- wherein the sensors 150 can measure position of any movable element, such as the pedals 450; 0163- wherein the computer, electric drive unit, and sensors 150 communicate with one another to form feedback control loops allowing the profile of the force and resistance applied to the operator; 0070- wherein sensors provide feedback information about the subject and/or state of a current exercise movement and signal from the sensors are fed in a feedback system to the program and/or directly to the controller];
the resistance generator (140) is configured to exert the resistance on the force receiving components [abstract- the resistance system comprises a subject interface, software control, a controller, an electric servo assist/resist motor, an actuator, and/or a subject sensor. A training and/or rehabilitation system that adapts a resistance or force applied to a user interactive element in response to the user’s interaction with the training system], and
the resistance generated by the controller controlling the resistance generator is different when the location of the force receiving components are located in two different locations [0070- wherein the program provides input to a controller which controls the actuators and/or one or more motors of an exercise element. Sensors provide feedback information about the subject and/or current exercise movement, such as a position of a moveable element of the resistance system or a force applied to a portion of the exercise system, and these sensor signals are fed in a feedback system or loop to the program and/or the controller; 0163- wherein the computer, the electric drive unit, and the sensors 150 optionally communicate with one another to form feedback control loops allowing the profile of the force and/or resistance applied to the operator; 0128- wherein the exercise system allows for changes in the resistance as a function of rotation within a single revolution of movement; 0129- wherein the rotation of the crank is described in an example as a right crank and a left crank being 180 degrees apart, meaning they are in different locations].

However, Shaw doesn’t teach the circular closed trajectory comprising a plurality of sections, nor do they teach that the resistance generator is a friction resistance generator or an electromagnetic resistance generator.
Chen, in the same field of endeavor, teaches a circular closed trajectory comprising a plurality of sections [Chen: abstract- wherein a control unit adjusts the resistance provided by the resistance unit to the drive wheel according to a sensing result of the angle sensing unit so that the resistance provided can be changed according to the angle of the crank shaft; 015 lines 6-18- wherein the sections are designated as a grouping of degrees and some sections correlate with a maximum resistance and others with a minimum; 018- additional example of degree groupings], as well as a resistance generator that is a friction resistance generator or an electromagnetic resistance generator [Chen: 007 & 016, lines 1-12].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the circular closed trajectory of Shaw with the addition of the degree segmentation and resistance correlation of Chen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having a maximum resistance at a position where the maximum torque is generated by the user on the force receiving component, and the minimum alternative, such that the user can easily complete low-speed high-power training [Chen: abstract]. 
It would also have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the resistance generator of Shaw with the specific type of resistance generator of Chen. It would have been obvious to one of ordinary skill in the art to make this modification as it involves the mere selection of a known resistance generator based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Chen, further in view of Moran et al (AU 2014/397779 B2, hereinafter Moran).
Regarding claim 4, Shaw and Chen further teach the training device with respect to the modifications of claim 2, further comprising
a memory [Shaw: 0163- data storage], an ability to store a plurality of resistance parameters [Shaw: 0101 & 0130- describing resistance profiles; 0163- wherein the computer which provides data storage and processing, the electric drive unit which provides resistance, and the sensors communicate with each other allowing the profile of the force and/or resistance applied to the operator], the plurality of resistance parameters correspond to the sections [Chen: 015 lines 6-18- wherein the sections are designated as a grouping of degrees and some sections correlate with a maximum resistance and others with a minimum; 018- additional example of degree groupings], and the controller reads one of the plurality of resistance parameters corresponding to the section force receiving component is in to adjust the resistance of the resistance generator [Shaw: 0163- wherein the sensors communicate with the profile of the force and/or resistance; 0141- wherein several rotational resistance profiles are possible including a changing resistance profile within a rotation and/or between rotations; Chen: abstract- wherein a control unit adjusts the resistance provided by the resistance unit to the drive wheel according to a sensing result of the angle sensing unit so that the resistance provided can be changed according to the angle of the crank shaft; 015 lines 6-18- wherein the sections are designated as a grouping of degrees].

However, Shaw and Chen do not teach a lookup table used for recording parameters to correspond with sections.
Moran, in the same field of endeavor, teaches a lookup table used for recording parameters to correspond with sections [Moran: 00195- teaches a lookup table that correlates rotational position information with a weight amount, wherein an amount of weight, which would equate to a parameter, can be determined by referencing the rotational position information from the lookup table].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the memory and parameter storage of Shaw and Chen with the inclusion of the lookup table method of Moran. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to store data in a structure that accommodates variable parameters to compare active data or to enact an exercise or program [Moran: 00202 & 00209].

Regarding claim 5, Shaw, Chen, and Moran further teach the training device with respect to the modifications of claim 4, wherein
each section recorded in the lookup table [Moran: 00195] corresponds to some of the plurality of the resistance parameters, and said resistance parameters are sequentially read by the controller (Shaw: as seen in Fig 4 above in claim 1 wherein the pedals 450 and crank arms 440 will move in a circular/rotational motion) [Shaw: 0128- wherein resistance profiles are a function of rotation angle theta; 0163- wherein the sensors communicate with the profile of the force and/or resistance; 0141- wherein several rotational resistance profiles are possible including a changing resistance profile within a rotation and/or between rotations; Chen: abstract- wherein a control unit adjusts the resistance provided by the resistance unit to the drive wheel according to a sensing result of the angle sensing unit so that the resistance provided can be changed according to the angle of the crank shaft; 015 lines 6-18- wherein the sections are designated as a grouping of degrees; Moran: 00195- wherein rotational position is read to correspond with a specific amount of weight].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Huang (US 10,309,416 B2).
Regarding claim 6, Shaw teaches the training device according to claim 1, further comprising
a sensor (150), a resistance generator (140), and a controller (130) that controls the resistance generator to adjust the resistance according to a sensor measurement [0070- wherein the resistance dynamically changes based on sensor input, as signals from the sensors 150 are fed in a feedback system or loop to the program and/or directly to the controller 130]. 

However, Shaw does not teach a resistance sensor configured to measure a resistance value generated by the resistance generator.
Huang, in the same field of endeavor, teaches a resistance sensor configured to measure a resistance value generated by a resistance generator [Huang: Col. 1, lines 41-53- wherein the exercise equipment includes a resistance sensing unit].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the resistance system of Shaw with the addition of a resistance sensing unit as described by Huang. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to know a real value of resistance or torque, rather than an approximation [Huang: Col. 1, lines 31-40, and Col. 5, lines 5-7].

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw further in view of Hacking et al (US 2020/0289889 A1, hereinafter Hacking).
Regarding claim 8, Shaw teaches the training device of claim 7, wherein
there is a controller (130), and the controller controls the resistance generator (140) as a result of the force value [0070- wherein the resistance dynamically changes based on sensor input, as signals from the sensors 150 are fed in a feedback system or loop to the program and/or directly to the controller 130; 0150- wherein pedals 450 are equipped with sensors 150 as a means for measuring the force applied by an operator to the pedals].

However, Shaw does not teach that the controller is configured to receive a target parameter and set a force target range according to the target parameter. Shaw also does not describe that the controller will control the resistance generator to reduce the resistance when the force value is higher than or equal to an upper limit of the force target range, and that the controller will control the resistance generator to increase the resistance when the force value is lower than or equal to a lower limit of the force target range.
Hacking, in the same field of endeavor, teaches a controller is configured to receive a target parameter and set a force target range according to the target parameter [Hacking: 0049- wherein the pedaling session may include target forces that the user is to exert on the pedals; 0095- wherein graphical indicators may be presented to the user to indicate when the force is below, within, or exceeding the threshold target range; 0102- wherein a minimum and maximum pedal force desired for the user to exert can be specified, and an amount of resistive force the electric motor is to apply can be specified in relation to the maximum pedal force]. Hacking also teaches that the controller will control the resistance generator to reduce the resistance when the force value is higher than or equal to an upper limit of the force target range [Hacking: 0006- wherein if the measured force exceeds the value of the maximum pedal force parameter, the resistance parameter will be reduced to lessen the applied resistance], and that the controller will control the resistance generator to increase the resistance when the force value is lower than or equal to a lower limit of the force target range [Hacking: 0093- wherein the processing device will determine, based on the force measurements, if the user has fallen from the device, which would result in zero force or a lower limit of force against the pedals, and as a result the system would lock the electric motor, which would be an increase of the resistance, to stop the pedals from moving].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the relationship of the force sensor and controller of Shaw with the addition of the target parameter and force target range data and resistance changes as a result of said data of Hacking. One of ordinary skill in the art would have been motivated to make this modification for the benefit of being able to maintain a desired user speed [Hacking: 0107], have the ability to stop the pedals if a user has fallen off the device [Hacking: 0093], and aid in the adherence of a treatment plan or workout by setting operational goals [Hacking: 0044].

Regarding claim 10, Shaw teaches the training device according to claim 1, further comprising
a sensor (150), a controller (130) that controls the resistance generator (140) to adjust the resistance as a result of the sensor measurement [0070- wherein the resistance dynamically changes based on sensor input, as signals from the sensors 150 are fed in a feedback system or loop to the program and/or directly to the controller 130].

	However, Shaw does not teach a cardiopulmonary sensor configured to measure a cardiopulmonary parameter, wherein the controller will reduce the resistance when the cardiopulmonary parameter is higher than or equal to a first cardiopulmonary threshold, and increase the resistance when the cardiopulmonary parameter is lower than or equal to a second cardiopulmonary threshold.
	Hacking, in the same field of endeavor, teaches a cardiopulmonary sensor configured to measure a cardiopulmonary parameter [Hacking: 0046- wherein monitoring devices such as a wristband can be used with the control system of the electromechanical device, the monitoring device may be configured to measure vital signs of the user such as heartrate, blood pressure, and oxygen level which are cardiopulmonary parameters], wherein the controller will reduce the resistance when the cardiopulmonary parameter is higher than or equal to a first cardiopulmonary threshold, and increase the resistance when the cardiopulmonary parameter is lower than or equal to a second cardiopulmonary threshold [Hacking: 0068- wherein the computing device may also use the heart rate to control a parameter of operating the electromechanical device, for example, if the heartrate exceeds a target heartrate for a pedaling session, the computing device may control the electric motor to reduce resistance being applied; 0082- wherein a detected physical condition such as heartrate is a potential trigger condition for the electric motor to operate in a resistive mode; 0169- wherein target values for a target heartrate can be described as a first target value and a second target value].
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensor and resistance system of Shaw with the addition of the cardiopulmonary sensor, thresholds, and resistance relationship of Hacking. One of ordinary skill in the art would have been motivated to make this addition for the benefit of being provided vital statistics and enabling the ability to adjust components based on determined properties of the user [Hacking: 0044 & 0091].

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Hacking, further in view of Tong et al (US 10,722,745 B2, hereinafter Tong).
Regarding claim 11, Shaw and Hacking teach the training device with respect to the modifications of claim 10, further comprising
a sensor (Shaw: 150), a controller (Shaw: 130) that controls the resistance generator (Shaw: 140) to adjust the resistance as a result of the sensor measurement [Shaw: 0070- wherein the resistance dynamically changes based on sensor input, as signals from the sensors 150 are fed in a feedback system or loop to the program and/or directly to the controller 130].

However, Shaw and Hacking to not teach a myoelectric sensor configured to measure a muscle activation parameter. They also do not teach that the controller controls the resistance generator to reduce the resistance when the muscle activation parameter is higher than or equal to a muscle activation threshold.
Tong, in the same field of endeavor, teaches a myoelectric sensor configured to measure a muscle activation parameter [Tong: Col. 2, lines 24-43; Col. 4, lines 2-7]. Tong also teaches a controlling a resistance generator to reduce the resistance when the muscle activation parameter is higher than or equal to a muscle activation threshold [Tong: Col. 3, lines 36-38; Col. 9, line 65- Col. 10, line 14; Col. 10, lines 17-37].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sensor and resistance system of Shaw and Hacking with the addition of the myoelectric sensor, muscle activation parameters, and resistance relationship of Tong. One of ordinary skill in the art would have been motivated to make this modification for the benefit of accommodating affected limbs for rehabilitation  and the ability to have continuous interactive assistance towards a user’s limb movements [Tong: Col. 2, lines 44-58; Col. 11, lines 11-18].

Regarding claim 12, Shaw, Hacking, and Tong further teach the training device with respect to the modifications of claim 11, further comprising
a force sensor, wherein the force sensor is configured to measure a force value on the force receiving component [Shaw: 0150- wherein pedals 450 are equipped with sensors 150 as a means for measuring the force applied by an operator to the pedals], and 
the controller determines whether the muscle activation parameter is higher than or equal to the muscle activation threshold when the force value is lower than or equal to a lower value [Tong: Col. 2, lines 24-43; Col. 4, lines 2-7; Col. 5, lines 13-48].

However, in relation to claim 11, Shaw, Hacking, and Tong do not teach a target parameter and the setting of a force target range according to the target parameter.
Hacking, in a different portion of their publication, teaches a target parameter and the setting of a force target range according to the target parameter [Hacking: 0049- wherein the pedaling session may include target forces that the user is to exert on the pedals; 0095- wherein graphical indicators may be presented to the user to indicate when the force is below, within, or exceeding the threshold target range; 0102- wherein a minimum and maximum pedal force desired for the user to exert can be specified, and an amount of resistive force the electric motor is to apply can be specified in relation to the maximum pedal force].
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the training device of Shaw, Hacking, and Tong, with the inclusion of the additional target parameters and force target range information of Hacking. One of ordinary skill in the art would have been motivated to make this inclusion for the benefit of being able to maintain a desired user speed and aid in the adherence of a treatment plan or workout by setting operational goals [Hacking: 0044; 0107].


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Hacking and Tong, further in view of Martikka et al (US 7,764,990 B2, hereinafter Martikka).
Regarding claim 13, Shaw, Hacking, and Tong further teach the training device with respect to the modifications of claim 12, wherein
the myoelectric sensor is further configured to measure a muscle parameter [Tong: Col. 2, lines 24-43; Col. 4, lines 2-7], and the controller controls the resistance generator to reduce the resistance when the muscle parameter is higher than or equal to a muscle threshold [Shaw: 0070- wherein the resistance dynamically changes based on sensor input, as signals from the sensors 150 are fed in a feedback system or loop to the program and/or directly to the controller 130; Tong: Col. 3, lines 36-38; Col. 9, line 65- Col. 10, line 14; Col. 10, lines 17-37].

However, Shaw, Hacking, and Tong do not teach that the muscle parameter is a muscle fatigue parameter, nor do they teach that the muscle threshold is a muscle fatigue threshold.
Martikka, in the same field of endeavor, teaches a muscle fatigue parameter and a muscle fatigue threshold [Martikka: Col. 12 line 59- Col. 13 line 5; Col. 3, lines 48-50; and Col. 5, lines 19-25].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the muscle parameter and threshold measurements of Shaw, Hacking, and Tong to include muscle measurements relating to fatigue as taught by Martikka. It would have been obvious to one of ordinary skill in the art to make this modification for the benefit of monitoring and anticipating fatigue and being able to adjust an exercise/training plan accordingly [Martikka: Col. 4, lines 42-50; Col. 5, lines 53-64].

Regarding claim 14, Shaw, Hacking, Tong, and Martikka further teach the training device with respect to the modifications of claim 13, wherein
the controller (Shaw: 130) receives a physiological parameter [Shaw: 0070- wherein programs are optionally predetermined, has preset options, is configurable to a specific subject, changes dynamically based on sensor input, etc.; 0130-0140- wherein resistance profiles can be optionally set according to predetermined average physiological human parameters or to fit a particular individual’s physiology, among other settings; 0026- wherein the system adapts a resistance or force applied to a user interactive element in response to the user’s interaction with the system] to adjust the first cardiopulmonary threshold, the second cardiopulmonary threshold [Hacking: 0046; 0047- wherein the control system may use information received from measuring devices to adjust parameters; 0068; 0082; 0169], the muscle activation threshold Tong: Col. 2, lines 24-43; Col. 4, lines 2-7], or the muscle fatigue threshold [Martikka: Col. 12 line 59- Col. 13 line 5; Col. 3, lines 48-50; and Col. 5, lines 19-25].


Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Radow et al (US 2009/0011907 A1) utilizes predicted values of variables compared to expected values to control resistive forces.
Langford et al (US 2019/0192914 A1) describes varying the resistance to increase or decrease force felt on the muscles and is fitted with many sensor capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA K CONWAY whose telephone number is (571)272-9977. The examiner can normally be reached 9am-6pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.C./
Sara K. ConwayExaminer, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784